El Juez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
En 20 de mayo de 1936, la demandante apeló de la sen-tencia dictada contra ella en el presente caso, declarando sin lugar la demanda. Al siguiente día solicitó la parte apelante que se ordenara “al taquígrafo repórter que asis-tió al juicio, Sr. Eduardo Ugarte”, una transcripción de las declaraciones ofrecidas y tenidas, de las pruebas ofrecidas *707y practicadas, y de todas las resoluciones, actos o manifes-taciones de la corte, así como de todas las objeciones y ex-cepciones de los abogados y cuestiones sobre materias con el caso relacionadas. La corte resolvió de conformidad, or-denando al taquígrafo Eduardo Ugarte la transcripción so-licitada.
La parte demandada ba pedido la desestimación de la apelación, entre otras razones, (a) por baber transcurrido el término legal para radicar la transcripción en la corte inferior sin que la apelante baya cumplido todavía con este requisito, y (;&) porque en la vista de esta causa intervi-nieron dos taquígrafos, Eduardo Ugarte y Juan Comas Vera, y la apelante únicamente solicitó de la corte que se ordenara al taquígrafo Eduardo Ugarte la transcripción de la evidencia, sin bacer referencia alguna al taquígrafo Juan Comas Vera, a quien nunca se ba ordenado por la corte la transcripción de la evidencia tomada por él en el juicio.
 Entiende la parte apelante que no procede la desestimación, pero solicita se le conceda un nuevo término para radicar la transcripción de evidencia en la corte inferior, en caso de que esta corte' llégue a la conclusión de que ba expirado ya el término concedido por el tribunal a quo para radicar dicba transcripción. Esta corte ba ejercitado siempre sus facultades discrecionales, concediendo nuevos términos en bien de la justicia, cuando la parte apelante ba desplegado debida diligencia en la tramitación del recurso interpuesto. Los autos en este caso demuestran que además del taquígrafo Eduardo Ugarte intervino en la vista del mismo el taquígrafo Juan Comas Vera, quien tomó en rebuttal las declaraciones de Luis Castro Feliú, José Morales, Maximino Mareano, Hernán Franco, Flor Torres, Juan Maldonado, Ramón Ramos, José Solís Serrano, Máximo de Mauret; Simone de Mauret de Babcock, Santiago de la Fuente y Juan José Fuertes.
*708La parte apelante tenía pleno conocimiento de que los referidos taquígrafos Rabian intervenido en la vista de este caso y en su moción dirigida a la Corte para la transcrip-ción de la evidencia pide que se ordene la transcripción al taquígrafo repórter que asistió al juicio, Eduardo Ugarte, sin bacer mención del taquígrafo Juan Comas Vera. En las prórrogas solicitadas para transcribir la evidencia, la parte apelante insiste en pedir que la orden concediéndolas se dirija al taquígrafo Ugarte, sin hablar del taquígrafo Comas. En ninguna ocasión ba solicitado la demandante orden alguna dirigida a este último taquígrafo, a pesar de que ban transcurrido ya más de cinco meses desde que se in-terpuso el recurso de apelación. Para justificar su falta de diligencia arguye la demandante que el taquígrafo principal es el Sr. Eduardo Ugarte y que la intervención del ta-quígrafo repórter Juan Comas fué puramente incidental. La ley no establece distinciones entre taquígrafos perma-nentes y taquígrafos incidentales. La verdad es que Juan Comas Vera tomó el testimonio de doce testigos y que la transcripción de la evidencia quedaría incompleta si no se bace formar parte de la misma toda la prueba aportada. Al referido taquígrafo no puede culpársele por no baber dado paso alguno para la transcripción de la evidencia, por-que no ba sido requerido para ello ni ba recibido orden de la corte para transcribir el testimonio de los testigos que declararon cuando actuó como taquígrafo.
En Salichs v. Junta Examinadora de Ingenieros, 39 D.P.R. 245, se desestimó una apelación por baber expirado’ el período original de veinte días para preparar la trans-cripción taquigráfica sin haberse dado el aviso correspon-diente al taquígrafo y sin haberse obtenido la debida pró-rroga para bacer tal notificación.
El presente caso es mucho más fuerte, porque no se trata de una falta de notificación, sino de la ausencia completa de una orden que, en cuanto al taquígrafo Comas, no fué soli-*709citada ni expedida, y que por lo tanto no pudo ser notificada al taquígrafo mencionado.

El recurso interpuesto 'debe ser desestimado.

El Juez Presidente Señor del Toro no intervino.